HALL, Judge..
Plaintiff wife sued her husband for- &. separation from bed and board on various, grounds of cruelty. The defendant husband answered denying all allegations of the petition with respect to cruelty and prayed, for dismissal of the suit. In a separate proceeding, filed by him, the husband prayed for a separation from his wife on the ground of abandonment. The two suits were consolidated for trial, and following-trial on the merits judgment was rendered dismissing the wife’s suit. The husband’s-suit was dismissed without prejudice on motion of his counsel. The wife prosecutes-this appeal from that part of the judgment, which dismissed her suit.
A careful examination of the record reveals that most of the wife’s allegations of cruel treatment were proved to be unfounded in fact, and have been abandoned on appeal. Appellant argues however that the-Trial Court erred in not finding the husband guilty of cruel treatment consisting-in “ * * * his complete and total disregard for the sensibilities of his wife as a. woman and mother.” More specifically,, the basis of this allegation is his alleged' use of vulgar language in the home in the-presence of his wife, and the alleged fact; that he at times walked around the house in the nude in the presence of the children; (aged one and two years respectively).. The wife also complained of other misconduct in the presence of the children.
The Trial Judge in his lengthy reasons, for judgment, dictated into the record,, found that “There was certain evidence-which at first did appear to be of a serious, nature, that is the evidence in connection; with the using certain language that might be found objectionable * * * but the-Court found that the use of the language-complained of as well as the husband’s alleged misconduct in the presence of the-*672children occurred in situations which were satisfactorily explained by the husband.
We find nothing in the record which would justify a conclusion of error on the part of the Trial Judge in his evaluation of the testimony or in his application of the law to the facts presented.
For the foregoing reasons the judgment appealed from is affirmed.
Affirmed.